HARRIS, Judge.
John K. Verdell appeals his departure sentence for violation of probation and violation of community control. Appellant committed two new substantive offenses while on probation and community control. Although the court could have considered departure for the new substantive offenses, it elected to place appellant on probation for these new offenses but departed from the one cell bump authorized in violations cases. This was error and we reverse. See Franklin v. State, 545 So.2d 851 (Fla.1989).
REVERSED and REMANDED for re-sentencing.
PETERSON, J., concurs.
W. SHARP, J., dissents with opinion.